                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


CHRISTOPHER WILLIAM LYONS                         CIVIL ACTION NO. 16-1470-P

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

DEPUTY BROTIEUTY, ET AL.                          MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that

the findings are correct under the applicable law and noting the absence of objections to

the Report and Recommendation in the record;

      IT IS ORDERED that plaintiff’s civil rights action be DISMISSED WITH

PREJUDICE for being frivolous and for failing to state a claim upon which relief may be

granted under 28 U.S.C. §1915(e)(2)(B)(i) and (ii). The Clerk of Court is instructed to

send a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

      THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 8th

day of July, 2019.
